Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/680795     Attorney's Docket #: ONS03536US
Filing Date: 11/12/2019; 
					
Applicant: Im et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed 6/3/2022 has been acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Im et al. (U.S. Patent Application Publication # 2018/0122725 A1).
In regards to claim 1, Im et al. (figures 1- 7) specifically figures 2A-2J show a semiconductor device package 10 comprising: a substrate 220; a semiconductor die 20A-20C,22A-22C having a first side (lower surface of 20A-20C,22A-22C) and a second side (upper surface of 20A-20C,22A-22C) opposite the first side, the first side being disposed on and coupled with the substrate 220; and a leadframe 210 including a planar body (flat upper portion along 210) having an indentation (portion of 210 between 217-1 and 218-1) disposed therein, the indentation (portion of 210 between 217-1 and 218-1) defining a recess (216-1,217-1,218-1,219-1) in the planar body (flat upper portion along 210).
Im et al. figures 2A-2J fail to explicitly show the recess defining an opening in the planar body and the at least  a portion of the indentation being disposed on and coupled with second side of the semiconductor die via a conductive adhesive.  However, Im et al. show the recess ((216-1,217-1,218-1,219-1; see paragraph [0067])) defining an opening (see paragraph [0080]; 112 in figure 1A-1H)) in the planar body (flat upper portion along 210), the opening (see paragraph [0080]; 112 in figure 1A-1H)) having a continuous perimeter (see figures 1 and 2), at least a portion of the indentation (portion of 210 between 217-1 and 218-1) being disposed on and coupled with second side of the semiconductor die 20C via a conductive adhesive (see paragraph [0044]).
Therefore, it would be obvious to one of ordinary skill in the art to use I’m et al.’s figures 1A-1H discussions of the opening and conductive adhesive to modify Im et al.’s figures 2A-2J’s device for the purpose of improving thermal performance, higher inductance, larger size and generally a lower level of integration.
	
In regards to claim 11, Im et al. (figures 1- 7) specifically figures 2A-2J show a semiconductor device package 10 comprising: a substrate 220; a first semiconductor die 20A having a first side (lower surface of 20A) and a second side (upper surface of 20A) opposite the first side, the first side of the first semiconductor die 20A being disposed on and coupled with the substrate 220; a second semiconductor die 20C having a first side (lower surface of 20C) and a second side (upper surface of 20C) opposite the first side, the first side of the first semiconductor die 20A being disposed on and coupled with the substrate 220; and a first leadframe (see one of 210 in figure 2E)  including a first planar body (flat upper potion along 210) having a first indentation (portion of 210 between 217-1 and 218-1) disposed therein, the first indentation (portion of 210 between 217-1 and 218-1) defining a recess 11a,11b that is wholly disposed within an interior of the first planar body, a contact surface (bottom of 11a) of the first indentation 11a,11b being disposed on and coupled with the first semiconductor die 21; and a second leadframe (see other one of 210 I figure 2E) including a second planar body 13a having a second indentation (other portion of 210 between 217-1 and 218-1) disposed therein, the second indentation (other portion of 210 between 217-1 and 218-1) defining a recess 12a,12b that is wholly disposed within an interior of the second planar body, a contact surface (bottom of 12) of the second indentation 12a,12b being disposed on and coupled with the second semiconductor die 22, the contact surface of the first indentation (portion of 210 between 217-1 and 218-1) being coupled with second side of the first semiconductor die 20A and the contact surface (bottom of 12a) of the second indentation (other portion of 210 between 217-1 and 218-1) being coupled with the second side of the second semiconductor die 20C via a conductive adhesive (described conductive adhesive).
Im et al. figures 2A-2J fail to explicitly show the contact surface of the first indentation (portion of 210 between 217-1 and 218-1) being coupled with second side of the first semiconductor die 20A and the contact surface (bottom of 12a) of the second indentation (other portion of 210 between 217-1 and 218-1) being coupled with the second side of the second semiconductor die 20C via a conductive adhesive (described conductive adhesive).  However, Im et al. show the recess ((216-1,217-1,218-1,219-1; see paragraph [0067])) defining an opening (see paragraph [0080]; 112 in figures 1A-1H)) in the planar body (flat upper portion along 210), the opening (see paragraph [0080]; 112 in figures 1A-1H)) having a continuous perimeter, at least a portion of the indentation (portion of 210 between 217-1 and 218-1) being disposed on and coupled with second side of the semiconductor die 20C via a conductive adhesive (see paragraph [0044]).
Therefore, it would be obvious to one of ordinary skill in the art to use I’m et al.’s figures 1A-1H discussions of the conductive adhesive to modify Im et al.’s figures 2A-2J’s device for the purpose of improving thermal performance, higher inductance, larger size and generally a lower level of integration.

In regards to claim 19, Im et al. (figures 1-7) specifically figures 2A-2J show a method for producing a semiconductor device package 10, the method comprising: coupling a semiconductor die 20C with a substrate 220 such that a first side (lower surface of 20C) of the semiconductor die 20C is coupled with the substrate 220; forming an indentation (portion of 210 between 217-1 and 218-1) in a planar body (flat upper portion along 210) of a leadframe 210, the indentation (portion of 210 between 217-1 and 218-1) defining a recess (216-1,217-1,218-1,219-1) in the planar body 13a; the recess (216-1,217-1,218-1,219-1) defining an opening (112; shown in figures 1A-1H) in the planar body (flat upper portion along 210), the opening having a continuous perimeter (see 11a,12a in figures 5 and 6); and directly coupling at least a portion of the formed indentation (portion of 210 between 217-1 and 218-1) formed with the semiconductor die 220 via a solder material (inherent), the second side of the semiconductor die 20C, the second side of the semiconductor die 20C being opposite the first side of the semiconductor die 20C.  
Im et al. figures 2A-2J fail to explicitly show the recess defining an opening in the planar body and the at least  a portion of the indentation being disposed on and coupled with second side of the semiconductor die via a conductive adhesive.  However, Im et al. show the recess ((216-1,217-1,218-1,219-1; see paragraph [0067])) defining an opening (see paragraph [0080]; 112 in figures 1A-1H)) in the planar body (flat upper portion along 210), the opening (see paragraph [0080]; 112 in figures 1A-1H)) having a continuous perimeter, at least a portion of the indentation (portion of 210 between 217-1 and 218-1) being disposed on and coupled with second side of the semiconductor die 20C via a conductive adhesive (see paragraph [0044]).
Therefore, it would be obvious to one of ordinary skill in the art to use I’m et al.’s figures 1A-1H discussions of the opening and conductive adhesive to modify Im et al.’s figures 2A-2J’s device for the purpose of improving thermal performance, higher inductance, larger size and generally a lower level of integration.

Claims 2-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Im et al. (U.S. Patent Application Publication # 2018/0122725 A1) in view of Watanabe (U.S. Patent Application Publication # 2017/0033055 A1).
In regards to claim 2, Im et al. show the features of the claimed invention as detailed above, but fail to explicitly show the indentation includes: a first tab having a first contact surface that is coupled with the semiconductor die; and a second tab having a second contact surface that is coupled with the semiconductor die.
Watanabe is cited for showing a semiconductor leadframes and packages with solder dams.  Watanabe (figures 17- 24) show a semiconductor device package 284 comprising: a substrate 222; a semiconductor die 264 disposed on and coupled with the substrate 222; and a leadframe 292 having an indentation (space between the two 292s) defined therein, at least a portion of the indentation being disposed on and coupled with the semiconductor die 264 via a conductive adhesive (see paragraph [0138]).  Specifically, Watanabe show wherein the indentation (space between the two 292s) includes: a first tab (end of left 292) having a first contact surface (bottom of end of left 292) that is coupled with the semiconductor die 264; and a second tab (end of right 292) having a second contact surface (bottom of end of eight 292) that is coupled with the semiconductor die 264 for the purpose of providing thermal and environmental protection.
Therefore, it would be obvious to one or ordinary skill in the art to use Watanabe’s tabs of the indention to modify Im et al.’s indentation for the purpose of providing thermal and environmental protection.
In regards to claim 3, Watanabe as modified by Im et al. discloses wherein: the indentation (space between the two 292s) is defined in a body of the leadframe 292, the body of the leadframe 292 being arranged in a first plane; and the first contact surface and the second contact surface being arranged in a second plane, the second plane being parallel with, and non-co-planar with the first plane.
In regards to claim 4, Watanabe as modified by Im et al. discloses wherein the first tab (end of left 292) includes a sloped portion that is disposed between the body of the leadframe 292 and the first contact surface, the sloped portion being sloped with respect to the first plane and the second plane.
In regards to claim 5, Watanabe as modified by Im et al. discloses wherein the first tab (end of left 292) and the second tab (end of right 292) define a gap between the first contact surface and the second contact surface.
In regards to claim 6, Watanabe as modified by Im et al. discloses wherein the leadframe 292 includes a plurality of buffer legs 290, the plurality of buffer legs 290 being configured to provide mechanical stops with the substrate 222 to define; a spacing between the indentation (space between the two 292s) and the semiconductor die 264; and a bond line thickness of solder (see paragraph [0138]) coupling the indentation (space between the two 292s) with the semiconductor die 164.
In regards to claim 7, Watanabe as modified by Im et al. discloses wherein the plurality of buffer legs 290 are configured to mechanically contact a surface of the substrate 222, the semiconductor die 264 being coupled with the surface of the substrate 222.
In regards to claim 8, Watanabe as modified by Im et al. discloses wherein the plurality of buffer legs 290 are mechanically independent from the surface of the substrate 222.
In regards to claim 9, Watanabe as modified by Im et al. discloses wherein the conductive adhesive is a solder material (see paragraph [0138]).
In regards to claim 10, Watanabe as modified by Im et al. discloses wherein the substrate 222 is a direct-bond-metal substrate.
In regards to claim 20, Im et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein directly coupling the indentation formed in the body of the leadframe with the semiconductor die includes controlling, with a plurality of buffer legs, a spacing between the indentation and the semiconductor die; and a bond line thickness of solder coupling the indentation with the semiconductor die, the plurality of buffer legs being configured to provide mechanical stops with the substrate.
Watanabe is cited for showing a semiconductor leadframes and packages with solder dams.  Watanabe (figures 17- 24) show a method for producing a semiconductor device package 284, the method comprising: coupling a semiconductor die 264 with a substrate 222; and directly coupling an indentation (space between the two 292s) formed in a body of a leadframe 292 with the semiconductor die 264 via a solder material (see paragraph [0138]).  Specifically, Watanabe discloses wherein directly coupling the indentation (space between the two 292s) formed in the body of the leadframe 292 with the semiconductor die 264 includes controlling, with a plurality of buffer legs 290, a spacing (space under 292 and above 264) between the indentation (space between the two 292s) and the semiconductor die 264; and a bond line thickness of solder (see paragraph [0138]) coupling the indentation with the semiconductor die 264, the plurality of buffer legs 290 being configured to provide mechanical stops with the substrate 222 providing thermal and environmental protection.
Therefore, it would be obvious to one or ordinary skill in the art to use Watanabe’s tabs of the indention to modify Im et al.’s indentation for the purpose of providing thermal and environmental protection.
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (U.S. Patent  Application Publication# 2018/0122725 A1) in view of Tsui et al. (U.S. Patent Application Publication # 2012/0181676 A1).
  I’m so the features of the claimed invention as detailed above but fail to explicitly show a semiconductor device package comprising: a substrate; a first semiconductor die disposed on and coupled with the substrate; a second semiconductor die disposed on and coupled with the substrate; and a leadframe including: a first leadframe portion having a first indentation defined therein, a contact surface of the first indentation being disposed on and coupled with the first semiconductor die; and a second leadframe portion having a second indentation defined therein, a contact surface of the second indentation being disposed on and coupled with the second semiconductor die, the contact surface of the first indentation being coupled with the first semiconductor die and the contact surface of the second indentation being coupled with the second semiconductor die via a conductive adhesive.
Tsui et al. is cited for showing power semiconductor device packaging.  Specifically, Tsui et al. (figures 8LA-8LB) (these figures show the features claimed but the items are not labeled) show a semiconductor device package comprising: a substrate (far left item that the 2 dies are attached); a first semiconductor die (upper die) disposed on and coupled with the substrate; a second semiconductor die (lower die) disposed on and coupled with the substrate; and a leadframe (far right leadframes attached to the top of both dies through the solder balls)  including: a first leadframe portion (upper portion of the leadframe) having a first indentation defined therein, a contact surface (portion leadframe connected to the solder balls) of the first indentation (upper bent portion of the leadframe) being disposed on and coupled with the first semiconductor die (lower die); and a second leadframe portion (lower portion of the leadframe) having a second indentation (lower bent portion of the leadframe) being disposed on and coupled with the second semiconductor die (lower die), the contact surface (upper portion leadframe connected to the solder balls) of the first indentation (upper bent portion of the leadframe) being coupled with the first semiconductor die (upper die) and the contact surface surface  (lower portion leadframe connected to the solder balls) of the second indentation (lower bent portion of the leadframe) being coupled with the second semiconductor die (lower die) via a conductive adhesive (solder balls) for the purpose of improving the use stamping to form features on a lead frame of a semiconductor device package.
Therefore, it would be obvious to one of ordinary skill in the art to use Tsui et al.’s first and second semiconductor dies and first and second leadframes to modify Im et al.’s semiconductor die and leadframe including a planar body having an indentation therein, the indention defining a recess in the planar body for the purpose of improving the use stamping to form features on a lead frame of a semiconductor device package.

In regards to claim 14, Tsui et al. in view of Im et al. discloses wherein the contact surface  (portion leadframe connected to the solder balls) of the first indentation (upper bent portion of the leadframe) includes a first contact surface and a second contact surface, the first indentation (upper bent portion of the leadframe) including: a first tab (furthest inner end portion of the upper leadframe) including the first contact surface, the first tab being coupled with the first semiconductor die (upper die); and a second tab furthest inner end portion of the lower leadframe) having the second contact surface, the second tab being coupled with the first semiconductor die (upper die).
In regards to claim 15, Tsui et al. in view of Im et al. discloses  wherein the first tab (furthest inner end portion of the upper leadframe) and the second tab (furthest inner end portion of the lower leadframe) define a gap (space between the upper and lower leadframe portions) between the first contact surface and the second contact surface.
In regards to claim 16, Tsui et al. in view of Im et al. discloses wherein: the first indentation (upper bent portion of the leadframe) is defined in a body of the first leadframe portion, the body of the first leadframe portion being arranged in a first plane; and the contact surface of the first indentation being arranged in a second plane, the second plane being parallel with, and non-coplanar with the first plane.
In regards to claim 17, Tsui et al. in view of Im et al. discloses wherein the first indentation (upper bent portion of the leadframe) includes a sloped portion that is disposed between the body of the first leadframe portion and the contact surface of the first indentation, the sloped portion being sloped with respect to the first plane and the second plane.

In regards to claim 12, Im et al. show the features of the claimed invention as detailed above, but fail to explicitly show a third semiconductor die disposed on and coupled with the substrate; a fourth semiconductor die disposed on and coupled with the substrate; the first leadframe portion having a third indentation defined therein, a contact surface of the third indentation being disposed on and coupled with the second semiconductor die; and the second leadframe portion having a fourth indentation defined therein, a contact surface of the fourth indentation being disposed on and coupled with the fourth semiconductor die.  However, it would be a matter of design choice to have more semiconductor dies disposed on and coupled with the substrate.
Tsui et al. is cited for showing power semiconductor device packaging.  Specifically, Tsui et al. (figures 8LA-8LB) (these figures show the features claimed but the items are not labeled) show a semiconductor device package comprising: a substrate (far left item that the 2 dies are attached); a first semiconductor die (upper die) disposed on and coupled with the substrate; a second semiconductor die (lower die) disposed on and coupled with the substrate; and a leadframe (far right leadframes attached to the top of both dies through the solder balls)  including: a first leadframe portion (upper portion of the leadframe) having a first indentation defined therein, a contact surface (portion leadframe connected to the solder balls) of the first indentation (upper bent portion of the leadframe) being disposed on and coupled with the first semiconductor die (lower die); and a second leadframe portion (lower portion of the leadframe) having a second indentation (lower bent portion of the leadframe) being disposed on and coupled with the second semiconductor die (lower die), the contact surface (upper portion leadframe connected to the solder balls) of the first indentation (upper bent portion of the leadframe) being coupled with the first semiconductor die (upper die) and the contact surface surface  (lower portion leadframe connected to the solder balls) of the second indentation (lower bent portion of the leadframe) being coupled with the second semiconductor die (lower die) via a conductive adhesive (solder balls) for the purpose of improving the use stamping to form features on a lead frame of a semiconductor device package.
It would be obvious to one of ordinary skill in the art to design more semiconductor dies using the teaching of Tsui et al. as modified by Im et al.’s semiconductor die and leadframe including a planar body having an indentation therein, the indention defining a recess in the planar body for the purpose of enhancing mechanical interlocking of the leadframe within the plastic molding of the package body.   

Tsui et al. (figures 8LA-8LB) (these figures show the features claimed but the items are not labeled) show a semiconductor device package comprising: a substrate (far left item that the 2 dies are attached); a first semiconductor die (upper die) disposed on and coupled with the substrate; a second semiconductor die (lower die) disposed on and coupled with the substrate; and a leadframe (far right leadframes attached to the top of both dies through the solder balls)  including: a first leadframe portion (upper portion of the leadframe) having a first indentation defined therein, a contact surface (portion leadframe connected to the solder balls) of the first indentation (upper bent portion of the leadframe) being disposed on and coupled with the first semiconductor die (lower die); and a second leadframe portion (lower portion of the leadframe) having a second indentation (lower bent portion of the leadframe) being disposed on and coupled with the second semiconductor die (lower die), the contact surface (upper portion leadframe connected to the solder balls) of the first indentation (upper bent portion of the leadframe) being coupled with the first semiconductor die (upper die) and the contact surface surface  (lower portion leadframe connected to the solder balls) of the second indentation (lower bent portion of the leadframe) being coupled with the second semiconductor die (lower die) via a conductive adhesive (solder balls).

Therefore, using the teaching of Tsui et al.’s first and second semiconductor dies to also disclose by design choice a third semiconductor die disposed on and coupled with the substrate; a fourth semiconductor die disposed on and coupled with the substrate; the first leadframe portion having a third indentation defined therein, a contact surface of the third indentation being disposed on and coupled with the second semiconductor die; and the second leadframe portion having a fourth indentation defined therein, a contact surface of the fourth indentation being disposed on and coupled with the fourth semiconductor die as modified by Im et al.’s semiconductor die and leadframe including a planar body having an indentation therein, the indention defining a recess in the planar body for the purpose of enhancing mechanical interlocking of the leadframe within the plastic molding of the package body.   

In regards to claim 13, Tsui et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the contact surface of the third indentation is coupled with the third semiconductor die and the contact surface of the fourth indentation is coupled with the fourth semiconductor die via the conductive adhesive.  However, it would be a matter of design choice to have more semiconductor dies having indentation coupled with the another die via the conductive adhesive.
It would be obvious to one of ordinary skill in the art to design more semiconductor dies using the teaching of Tsui et al. as modified by Im et al.’s semiconductor die and leadframe including a planar body having an indentation therein, the indention defining a recess in the planar body for the purpose of enhancing mechanical interlocking of the leadframe within the plastic molding of the package body.   

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (CN # 108155157 A) in view of Tsui et al. (U.S. Patent Application Publication # 2012/0181676 A1) and further in view of Watanabe (U.S. Patent Application Publication # 2017/0033055 A1).
In regards to claim 18, the combination of Im et al./Tsui et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the leadframe includes a plurality of buffer legs, the plurality of buffer legs being configured to provide mechanical stops with the substrate to define: a spacing between the first indentation and the first semiconductor die; a bond line thickness of solder coupling the first indentation with the first semiconductor die; a spacing between the second indentation and the second semiconductor die; and a bond line thickness of solder coupling the second indentation with the second semiconductor die, the first leadframe portion including at least one buffer leg, and the second leadframe portion including at least buffer leg. 
Watanabe is cited for showing semiconductor leadframes.  Specifically, Watanabe (figures 17-24) discloses wherein the leadframe 292 includes a plurality of buffer legs 290, the plurality of buffer legs 290 being configured to provide mechanical stops with the substrate 222 to define: a spacing (space under 292 and above 264) between the first indentation (space between the two 292s) and the first semiconductor die 264; a bond line thickness of solder (see paragraph [0138]) coupling the first indentation with the first semiconductor die 264.  It would to one of ordinary skill in the art and a matter of design choice to have a second die using the same structure of the first die.  Therefore, the second die in the design chose would a spacing (space under 292 and above 264) between the second indentation (space between the two 292s) and the second semiconductor die 264; and a bond line thickness of solder (see paragraph [0138]) coupling the second indentation (space between the two 292s) with the second semiconductor die 264, the first leadframe portion 292 including at least one buffer leg 290, and the second leadframe portion 292 including at least buffer leg 290 for the purpose of preventing or reducing warping of one or more of the devices.
Therefore, it would be obvious to one of ordinary skill in the art to use Watanabe’s buffer legs to modify Tsui et al.’s as modified by Im et al.’s semiconductor die and leadframe including a planar body having an indentation therein, the indention defining a recess in the planar body leadframe for the purpose of preventing or reducing warping of one or more of the devices.

Response
Applicant's arguments filed 1/28/2022 have been fully considered, but are moot in view of the new grounds of rejections detailed above.

The insertion of Applicant's additional claimed language, for example, "in claims 1, 11 and 19" cause for further search and consideration to make this action final.

Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P.  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R.  1.136(a). 

A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









11/13/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826